Citation Nr: 1016459	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from March 1948 to January 
1952.  He died in March 2006, and the Appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death in March 2006 was caused by 
respiratory failure and blastomycosis as the underlying 
causes, and lung cancer and atrial fibrillation as other 
significant conditions contributing to the death.

2.  At the time of his death, the Veteran was service 
connected for rheumatic heart disease inactive with residuals 
of rheumatic valvulitis and mitral incompetency.  The 
disability was rated as 60 percent disabling.

3.  Respiratory failure, blastomycosis, lung cancer and 
atrial fibrillation did not manifest during service or within 
one year of service separation, and are not otherwise shown 
to be related to service.

4.  The Veteran's service-connected disability did not cause 
his death and played no substantial or material part in his 
death, and did not otherwise materially accelerate his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, 
such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  The VCAA notice requirements still 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.

In this case, a letter dated in July 2006 provided notice to 
the Appellant regarding what information and evidence was 
needed to substantiate her claim of entitlement to DIC 
benefits based on cause of death, as well as what information 
and evidence must be submitted by the Appellant, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of and to submit any further evidence 
that was relevant to the claim.  

The Appellant was not provided with notice regarding 
effective dates.  The Board finds, however, that any error in 
providing notice was nonprejudical to the appellant.  The 
Board concludes below that the preponderance of the evidence 
is against the Appellant's claim for entitlement to service 
connection for the cause of the Veteran's death, and thus any 
questions as to the effective date to be assigned are 
rendered moot.

The Board notes that the appellant was also not provided with 
Hupp correspondence.  Specifically, she was not provided with 
a statement of the condition for which the Veteran was 
service-connected at the time of his death.  Where there is a 
VCAA notice deficiency, any defect in notice may be cured by 
actual knowledge on the part of the appellant.  Mayfield v. 
Nicholson, supra.  In her representative's brief of 
arguments, he noted that the Veteran was service connected 
for "rheumatic valvulitis and mitral incompetency at 60 
percent".  This shows that the Appellant was aware of the 
information that should have been provided in proper Hupp 
correspondence, and the purpose of VCAA notice was not 
frustrated by lack of proper notice.  The Board finds that 
such statements reflect actual knowledge of what was needed 
to substantiate the claim and any defect with respect to the 
notice is cured.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007)).  Furthermore, neither the Appellant nor her 
representative has claimed that notice has been less than 
adequate.

Moreover, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, post-service medical records and 
examination reports, and the death certificate.  In addition, 
VA has obtained a medical opinion in conjunction with her 
claim.

Overall, there is no evidence of any VA error in notifying or 
assisting the Appellant that reasonably affects the fairness 
of this adjudication. 

Legal Criteria

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Endocarditis (covering all forms of valvular heart disease) 
shall be presumed to have been incurred in service although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2009).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 West 2002); 38 C.F.R. § 3.312 (2009).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b) (2009).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2009).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Analysis

The Appellant contends that the Veteran's service connected 
rheumatic heart disease inactive with residuals of rheumatic 
valvulitis and mitral incompetency contributed to the 
Veteran's death in March 2006.

The Veteran died on March [redacted], 2006.  The death certificate 
reflects that the immediate cause of death was respiratory 
failure and blastomycosis.  The underlying causes of death 
were lung cancer and atrial fibrillation.  No other 
significant conditions were listed as contributing to the 
death.  

At the time of the Veteran's death, he was service-connected 
for rheumatic heart disease inactive with residuals of 
rheumatic valvulitis and mitral incompetency, rated at 60 
percent, effective June 4, 2004.

The Appellant, in her statements, contends that the Veteran's 
service-connected rheumatic heart disease inactive with 
residuals of rheumatic valvulitis and mitral incompetency 
contributed to the Veteran's death as he had atrial 
fibrillation at the time of his death.  

Service treatment records indicate that the Veteran was 
diagnosed with rheumatic fever in June 1948.  His heart 
showed sinus arythmia and a slight murmur.  His January 1952 
separation examination reported a normal heart evaluation.

In October 1957 the Veteran was admitted to the Durham, North 
Carolina VA hospital with a diagnosis of blastomycosis.  The 
physician also noted that "it was felt that this patient 
probably does not have rheumatic heart disease".

The Veteran underwent a coronary artery bypass in July 1985.  
In January 1999, the Veteran underwent a left common femoral 
endarterectomy with femoral to popliteal bypass.  The 
discharge summary noted a history of myocardial infarction, 
atherosclerotic coronary artery disease, a history of 
blastomycosis and a history of rheumatic fever 50 years ago.

In July 2000, the Veteran underwent a physical.  The 
diagnosis was right carotid stenosis and right subclavian 
stenosis.

The Veteran underwent a VA examination in August 2004.  The 
examiner noted that the Veteran had rheumatic fever while he 
was in the service.  The diagnosis was residuals of rheumatic 
fever with valvular disease of the aortic valve and the 
mitral valve as evidenced by faint murmur in the aortic valve 
area.  The Veteran also has arterial hypertension.

In March 2006, the Veteran underwent a consultation for a new 
onset of atrial fibrillation.  The diagnosis was new onset of 
atrial fibrillation, recently diagnosed right lower extremity 
deep venous thrombosis and a history of coronary artery 
disease.

In an August 2006 VA memorandum, the VA physician indicated 
that the Veteran was treated for many years for coronary 
artery disease secondary to extensive atherosclerosis.  It 
was noted that he had cerebrovasuclar disease and peripheral 
vascular disease and had undergone several peripheral 
vascular bypass procedures as a result of this.  The Veteran 
was also known to have had had coronary artery disease, 
having had at least two myocardial infarctions, which 
resulted in multiple coronary bypass grafts.  The physician 
noted that in his review of the claims file, there was no 
mention at any time that the Veteran had any stigmata of the 
rheumatic heart disease or any problems with his mitral 
valve.  The physician indicated that all of the notes in the 
claims file from the Veteran's cardiologist implicated 
coronary artery disease as the cause of all of his problems.  
Similarly, the Veteran was noted on a pulmonary consultation 
to be a cigarette smoker, having smoked three to four 
cigarette packs a day for more than 40 years.  As a result of 
this, he was given a diagnosis of severe chronic obstructive 
pulmonary disease.  There was no mention of blastomycosis 
except on his death certificate.  The physician could not 
find any citations in the medical record indicating that the 
Veteran had lung cancer, atrial fibrillation or deep venous 
thrombosis.  The physician concluded that in the absence of 
better documentation, he did not feel that the Veteran's 
service connected rheumatic valvulitis and mitral 
incompetency in any way contributed to or hastened the 
Veteran's demise.

In a February 2008 addendum, the physician indicated that he 
reviewed the Veteran's documents showing the onset of atrial 
fibrillation in March 2006.  He concluded that while the 
Veteran had a "recent onset of atrial fibrillation prior to 
his death, this did not change his earlier opinion.  The 
Veteran did not have rheumatic heart disease with mitral 
valve decrease by his own physician's evaluation.  It did not 
contribute to his death."

Upon careful review of the record, the Board has concluded 
that service connection for the cause of the Veteran's death 
is not warranted.  As noted above, the Board observes that 
there is no indication of respiratory failure, blastomycosis, 
lung cancer or atrial fibrillation manifested in service or 
for many years thereafter.  There is also no indication that 
the Veteran's service-connected disability was the immediate 
or underlying cause of death, or that it was etiologically 
related to the Veteran's death. 

Rather, the only competent evidence of record is the August 
2006 VA physician who concluded in his opinion and in his 
February 2008 addendum that the Veteran's service connected 
rheumatic valvulitis and mitral incompetency did not in any 
way contribute to or hastene the Veteran's demise.  Further, 
there was no indication in the numerous medical records that 
the Veteran's service-connected disability caused or 
accelerated the non-service- connected conditions that 
ultimately caused his death.

Finally, 38 U.S.C. § 1154(a) requires that the VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent 
medical evidence is not necessarily required when the 
determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

Here, the Board notes that the Appellant and her 
representative have argued that the Veteran's rheumatic 
valvulitis and mitral incompetency contributed to his death.   
The Board finds that the Appellant is not competent to offer 
a medical opinion as to whether service- connected rheumatic 
valvulitis and mitral incompetency played any role in the 
Veteran's demise.  The Board is empathetic with the Appellant 
in view of the Veteran's death.  Nonetheless, competent 
medical evidence is still required to support the appellant's 
claim.  Opinions as to etiology are within the realm of 
medical personnel and not laypersons, such as the Appellant.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

In summary, the evidence establishes that the Veteran's fatal 
disease processes were not present in service, within the 
first post-service year, or for many years thereafter.  There 
is a lack of evidence of pathology or treatment in proximity 
to service or within years of separation.   Furthermore, 
there is a lack of probative evidence that a service-
connected disability materially contributed to or accelerated 
death.  Accordingly, the claim of entitlement to service 
connection for the cause of the Veteran's death must be 
denied.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107. 

ORDER


Service connection for the cause of the Veteran's death is 
denied. 

____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


